Exhibit 10.1

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 16th
day of December, 2010, by and between BMR-3450 MONTE VILLA PARKWAY LLC, a
Delaware limited liability company (“Landlord,” as successor-in-interest to
Phase 3 Science Center LLC (“Original Landlord”)), and MARINA BIOTECH, INC., a
Delaware corporation (“Tenant,” f.k.a. MDRNA Inc., as successor-in-interest to
Nastech Pharmaceutical Company Inc. (“Original Tenant”)).

RECITALS

A. WHEREAS, Original Landlord and Original Tenant entered into that certain
Lease dated as of April 23, 2002 (the “Original Lease”), as amended by that
certain First Amendment to Lease dated as of July 1, 2003, that certain Second
Amendment to Lease dated as of January 29, 2004, that certain Third Amendment to
Lease dated as of March 5, 2009 (the “Third Amendment”), and that certain Fourth
Amendment to Lease dated as of July 27, 2009 (collectively, the “Lease”),
whereby Tenant leases certain premises from Landlord at 3450 Monte Villa Parkway
in Bothell, Washington;

B. WHEREAS, Tenant desires to decrease its obligation to pay Basic Annual Rent
in exchange for Tenant issuing shares of its common stock to an affiliate of
Landlord pursuant to that certain Stock Purchase Agreement dated on or about the
date hereof; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein.

2. Abatement and Resumption of Basic Annual Rent. Tenant’s obligation to pay
Basic Annual Rent shall abate with respect to the period from October 1, 2010,
until June 30, 2011. Commencing on July 1, 2011, and continuing until
January 31, 2016 (i.e., such discount shall not apply to any future extension or
renewal terms), Tenant shall pay, in accordance with the Lease and subject to
the next succeeding sentence, fifty percent (50%) of the amount of Basic Annual
Rent otherwise required pursuant to the Lease with respect to such period (with
such fifty percent (50%) currently equal to One and 65/100 Dollars ($1.65) per
rentable square foot per month). Increases in Basic Annual Rent in accordance
with Section 6.1 of the Original Lease shall be performed in accordance with
such Section on the full amount of Basic Annual Rent (i.e., prior to the fifty
percent (50%) reduction), and the resulting number shall then be multiplied by
fifty percent (50%) to find the amount of Basic Annual Rent to be paid by Tenant
for the next succeeding year.

 

Form dated 5/3/07



--------------------------------------------------------------------------------

3. Stock in Tenant. Tenant shall, upon execution of this Amendment, issue to
Landlord, or Landlord’s assignee, 2,115,727 shares of certificated stock in
Tenant, and in connection therewith Landlord (or Landlord’s assignee) and Tenant
have executed and delivered a Stock Purchase Agreement in the form attached
hereto as Exhibit A providing for the issuance of such shares, which shares
shall be deemed fully earned upon the execution and delivery of this Amendment
and such a Stock Purchase Agreement, and shall not be subject to rebate.

4. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation or obtaining of this Amendment and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any such broker or agent employed or engaged by it
or claiming to have been employed or engaged by it.

5. Effect of Amendment. Except as modified by this Amendment, the Lease and all
the covenants, agreements, terms, provisions and conditions thereof shall remain
in full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns. In the event of any conflict between the terms contained in this
Amendment and the Lease, the terms herein contained shall supersede and control
the obligations and liabilities of the parties. From and after the date hereof,
the term “Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.

6. Preference. In the event that any court of competent jurisdiction enters a
final order, judgment or other finding that any payment under this Amendment or
the Stock Purchase Agreement constitutes a voidable or preferential payment or
an improper or disproportionate payment or is otherwise in violation of law or
subject to a claim of preference (a “Finding”), then Landlord may, in its sole
and absolute discretion, in addition to any other remedy provided by the Lease,
at law or in equity, declare this Amendment to be null and void and Landlord’s
claims revived as if this Amendment had not been entered into; provided that all
statutes of limitations with respect to Landlord’s right to payments of Basic
Annual Rent under the Lease shall be tolled from the date of this Amendment to
the date of the Finding.

7. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference.

8. Counterparts. This Amendment may be executed in one or more counterparts
that, when taken together, shall constitute one original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

LANDLORD:

BMR-3450 MONTE VILLA PARKWAY LLC,

a Delaware limited liability company

 

By:  

/s/ Kevin M. Simonsen

Name:  

Kevin M. Simonsen

Title:  

V.P. Real Estate Counsel

TENANT:

MARINA BIOTECH, INC.,

a Delaware corporation

 

By:  

/s/ J. Michael French

Name:  

J. Michael French

Title:  

President and CEO



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

STATE OF Washington    §    § COUNTY OF Snohomish    §

On 12 16, 2010, before me, a Notary Public in and for said state, personally
appeared J. Michael French, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, in that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

 

Taryn Joy Frazier Taryn Joy Frazier, Notary Public My commission expires 3/29/13



--------------------------------------------------------------------------------

ALL PURPOSE ACKNOWLEDGMENT

 

 

}

    STATE OF CALIFORNIA           SS.   COUNTY OF SAN DIEGO            

On December 16, 2010, before me, Christy Bartlett, a Notary Public in and for
said County and State, personally appeared Kevin M. Simonsen.

 

 

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the lows of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature: /s/ Christy D. Bartlett